DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/29/2021 has been entered. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Naoko Ohashi on 2/16/2022.

The application has been amended as follows: 


In the Claims:

Replace all of the Claims with the following:

1.	A container packaging apparatus, comprising: 
a retainer for retaining a container;
a container supplier for supplying the container to the retainer; 
a filler for filling contents into the container; and 
a cleaner for removing deposits on a flange portion of the container filled with the contents from the filler; 
the cleaner comprising: 
a hood for covering an outer periphery of the flange portion of the container to receive and accommodate the flange portion of the container therein; 
a lifting device for relatively moving the hood up and down with respect to the container, wherein the lifting device moves the container relative to the hood such that the container is moved from outside of the hood to a position inside the hood wherein the hood receives the flange portion and covers an outer periphery of the flange portion of the container; 
an ejector for ejecting gas over the entire area of the flange portion of the container when received inside the hood, wherein the ejector comprises a body and a guide member defining a gap therebetween for guiding the gas in a downward and radially outward direction relative to the container to blow off deposited matter on the flange portion of the container to an area outside of the container and within the hood; and 


2. 	The container packaging apparatus according to claim 1, wherein the guide member blocks an opening of the container to prevent the contents from being blown upward.  

3. 	The container packaging apparatus according to claim 1, wherein the lifting device holds a bottom portion of the container, the flange portion of which is supported by the retainer, and raises the container until the outer periphery of the flange portion of the container is received inside the hood.
 
4. 	The container packaging apparatus according to claim 2, wherein the lifting device holds a bottom portion of the container, the flange portion of which is supported by the retainer, and raises the container until the outer periphery of the flange portion of the container is received inside the hood.

5. 	The container packaging apparatus according to claim 1, wherein the hood includes: 
a top surface, 
a side surface extending downward from the top surface, 
a bottom surface extending inward from a lower end of the side surface, 
a folded portion extending upward from an inner peripheral edge of the bottom surface, and 
a recess portion that is defined by a space surrounded by the side surface, the bottom surface and the folded portion, 
wherein the recess portion is positioned below the flange portion of the container when received inside the hood, and is positioned so that the deposited matter that is blown off from the flange portion of the container is blown toward the recess portion.  

6. 	The container packaging apparatus according to claim 5, wherein the suction device includes an outlet that is attached to the side surface of the hood and above the recess portion and the flange portion of the container when received inside the hood.

Allowed Claims / Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
Attention can be brought to the disclosures of Brody (US Patent 4,409,775), Baranowski (US Patent 5,195,294), Popplau (US Patent 7,357,159), Auer (US Patent 8,591,826) and Ammann (DE 2850384 A1), which in combination, disclose and/or render obvious several of the claimed features as outlined in the Non-Final Rejection mailed on 9/29/2021.
However, the claimed invention of Claim 1 includes a cleaner which comprises a hood, a lifting device for moving the container relative to the hood such that the hood receives the flange portion and covers an outer periphery thereof, an ejector for ejecting gas over the entire flange portion and wherein the ejector comprises a body and a guide member defining a gap therebetween for guiding the gas in a downward and radially outward direction relative to the container to blow deposited matter off of the flange portion, and a suction device inside the hood for removing the blown off deposited matter. 
None of the cited prior art references, by themselves, disclose each feature of the claimed invention, and while each feature, when considered individually, may be able to be found or rendered obvious across several prior art references, the combination of features is viewed as patentable as it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined several of the prior art disclosures to arrive at the claimed invention without the use of improper hindsight drawn from Applicant’s own specification. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).	
Therefore, it can be concluded that the claimed invention of Claim 1 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Lemaire (EP 0300920 A1) discloses a process for radially outwardly projecting liquid onto a container (Figure 2).
-Dorper (USP 3,140,571) discloses an ejector of hot air/gas which flows radially outward to heat a rim of a container. 
-Vadas (USP 4,312,171) discloses a system for purging air from a container including a flow control device (20; Figure 3) for projecting gas in a downward direction into the container. 
-Jahrig (USP 4,957,581) discloses an ejector of hot air/gas which flows radially outward to heat a rim of a container which includes a guiding member (7).
-Marcus (USP 6,691,747) discloses a system for exposing a container to gas that is deflected by guide/deflecting members.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/18/2022